 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, FOR USE                  Case No.: 1:18-cv-01519 DAD JLT
     AND BENEFIT OF ALLIED MODULAR,
12                                                      ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                    Plaintiff,                          SANCTIONS SHOULD NOT BE IMPOSED FOR
13                                                      THE FAILURE TO COMPLY WITH THE
            v.                                          COURT’S ORDERS AND TO PROSECUTE THIS
14                                                      ACTION; ORDER CONTINUING SCHEDULING
     BILBRO CONSTRUCTION COMPANY, et                    CONFERENCE
15   al.,
16                  Defendants.
17
18          On November 1, 2018, the plaintiff initiated this action for actions related to a claimed breach

19   of contract. (Doc. 1) The next day, the Court issued the summons (Doc. 3) and its order setting the

20   mandatory scheduling conference to occur on January 31, 2019. (Doc. 4) In its order setting the

21   mandatory scheduling conference, the Court advised counsel:
            The Court is unable to conduct a scheduling conference until defendants have been served with
22          the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
            summons and complaint and dismiss those defendants against whom plaintiff(s) will not
23          pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
            so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
24          requirement of timely service of the complaint. Failure to timely serve summons and complaint
            may result in the imposition of sanctions, including the dismissal of unserved defendants.
25
26   (Doc. 4 at 1) Despite this, the plaintiff has not filed a proof of service of the summons and complaint

27   and no defendant has appeared in the action. Therefore, the Court ORDERS,

28          1.      No later than January 25, 2019, the plaintiff SHALL show cause why sanctions


                                                         1
 1   should not be imposed for the failure to serve the summons and complaint and file proof of service.
 2   Alternatively, the plaintiff may file proofs of service;
 3          2.      Due the failure of any defendant to appear and the lack of proof of service which
 4   prevents entry of default, the scheduling conference is CONTINUED to February 27, 2019 at 9:00
 5   a.m.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     January 15, 2019                             /s/ Jennifer L. Thurston
 9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
